DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          BARNEY IVANOVIC,
                              Appellant,

                                     v.

                       BANK OF AMERICA, N.A.,
                              Appellee.

                               No. 4D21-1069

                            [February 3, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502011CA020211XXXXMB.

   Barney Ivanovic, Atlantis, pro se.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., FORST and KUNTZ, JJ., concur.

                           *            *        *

   Not final until disposition of timely filed motion for rehearing.